Per Curiam.

Appellant contends that the order of the commission is unlawful, unreasonable, not supported by any evidence, manifestly against the weight of the evidence, and prejudicial, to appellant.
*515Ordinarily this court will not substitute its judgment On questions of fact for that of the commission. City of Marietta v. Public Utilities Commission, 148 Ohio St., 173; City of Cincinnati v. Public Utilities Commission, 161 Ohio St., 395, 399; Toledo Terminal Rd. Co. v. Public Utilities Commission, 173 Ohio St., 251.
It does not appear from an examination of the record that the order of the commission is against the manifest weight of the evidence or is otherwise unlawful or unreasonable. The order is, therefore, affirmed.

Order affirmed.

Weygandt, - C. J., Zimmerman, Matthias, Bell, Bryant and O’Neill, JJ., concur.
Taet, J., concurs in the judgment for the reasons stated by the commission on'pages 78, 79, 80, 82, and 88 in its opinion as reported in General Telephone Co. v. Ohio Bell Telephone Co. (1961), 39 P. U. R. (3d), 65.
Bryant, J., of the Tenth Appellate District, sitting by designation in the place and stead of Herbert, J.